Order striking out the answers of the defend*768ants and granting summary judgment to plaintiffs and the judgment entered thereon reversed on the law and the facts, without costs, and plaintiffs’ motion for summary judgment denied. Order denying the motion of the defendants for summary judgment affirmed, without costs. There appear to be questions of fact on the alleged agreement between the parties that the fixtures should be returned in satisfaction of the notes; and that, as the plaintiffs gained possession of the fixtures, whether any credit should be allowed on the notes by reasdn thereof. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.